Citation Nr: 0948746	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  06-25 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 30 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to compensable disability evaluations for 
residuals of shell fragment wounds to the left lower 
extremity (foot and leg) and back.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from 
March 1968 to November 1969, to include combat duty in 
Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran was awarded service connection for PTSD in a 
December 2004 rating decision.  He has had service connection 
in effect for residuals of a shell fragment wound to the left 
lower extremity and back since December 1970.  That rating 
decision assigned a 10 percent rating for the left foot, and 
a noncompensable rating for scars on the leg and back.  In a 
rating action dated in February 1976, the Veteran's 10 
percent evaluation for the shell fragment wound residuals in 
the foot was reduced to noncompensable, and no appeal was 
filed regarding this reduction.  In the December 2004 rating 
decision, the Veteran's noncompensable rating for shell 
fragment wound residuals (listed separately as specific to 
the foot and leg/back, respectively) was continued.  The 
Veteran maintains that his rating for shell fragment 
residuals should be evaluated together, including all 
affected nerve and muscle groups associated with the in-
service injury (i.e. left foot, left leg, and back), and that 
this multi-system disability is severe enough to warrant 
higher compensation.  Furthermore, the Veteran is not 
satisfied with the level of compensation currently in effect 
for PTSD, and he maintains that his disability is more severe 
than what is contemplated by the 30 percent evaluation.  

The Veteran was afforded a Travel Board Hearing in September 
2009.  In this hearing, several allegations were made which 
require further development by VA adjudicators.  First, the 
Veteran's representative stated that the Veteran has had some 
dissatisfaction with his treating psychiatrist, and that he 
has changed doctors subsequent to the filing of his claim.  
Although there are VA clinical mental health records present 
in the file, the representative indicated that as the Veteran 
was seeing another doctor, that current medical evidence was 
"a little in the in between," and had not yet been 
associated with the claims folder.  This is significant, as 
in the testimony before the Board, the Veteran indicated that 
his PTSD has increased in severity since he was last examined 
by VA in December 2005.  Specifically, the Veteran attests to 
having panic attacks regularly, and this allegation was not 
put forth at the previous examination.  

Regarding the claim for residuals of a shell fragment wound, 
the Veteran asserts that he has not been properly examined 
for this condition with regards to how his muscles are 
affected.  He further contends that the last examination of 
record, dated in December 2005, improperly addressed the 
extent of this residual condition by focusing solely on the 
left foot and ankle.  That is, though his manifestations have 
been separated by the RO into two conditions for rating 
purposes (the left foot and left lower leg/back), he has 
claimed an increase in the severity of all areas affected by 
the residuals of the shell fragment injury, and thus should 
have been evaluated in the left lower leg and back.  In 
reviewing the medical record, it is obvious that the focus of 
the last medical examination was on the left foot 
exclusively, and that attention should have been given to the 
other areas (left leg and back) that are part of the residual 
disability.  Furthermore, the Veteran stated in his Travel 
Board Hearing that his muscle pain was not adequately 
addressed by the 2005 VA examiner, and his representative 
specifically requested a new examination to evaluate all of 
the areas affected by the residuals of a shell fragment 
wound.  

Essentially, the Veteran and his representative have alleged 
a worsening of both PTSD and the shell fragment residuals 
since the last examinations of record.  The Board notes that 
the Veteran was last given comprehensive VA psychiatric and 
orthopedic examinations in December 2005, which is 
approximately four years ago and somewhat dated.  Given the 
specific request for an additional examination regarding the 
shell fragment residuals, and the allegation of outstanding 
records and worsening symptoms with the PTSD, the Board 
determines that new examinations are necessary before the 
appeal can be resolved.  In claims for an increase in rating, 
it is of the highest priority that an accurate current 
disability picture be obtained before a rating can be issued.  
See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Thus, in addition to 
the development necessary with regard to finding outstanding 
records, new VA examinations must be afforded.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2009) are fully satisfied.  
In this regard, the Veteran should 
specifically identify the locations, 
dates, and times of treatment for his PTSD 
by his new (as of September 2009) 
psychiatrist.  The Veteran should 
specifically identify whether he is 
receiving treatment from this doctor 
through VA or through a private facility.  
Following receipt of this information, all 
reasonable efforts must be made to obtain 
copies of this treatment and to associate 
those copies with the claims file.  If 
copies of are unavailable, the record 
should annotated to reflect this fact.  

2.  Schedule the Veteran for VA orthopedic 
and psychiatric examinations to determine 
the severity of his service-connected PTSD 
and residuals of a shell fragment wound to 
the left foot, left lower leg, and back, 
respectively.  All necessary tests, to 
include radiographic studies and mental 
status assessments, should be included to 
determine the level of severity associated 
with these service-connected disorders.  
The orthopedic examiner should make 
specific mention of the affected muscle 
groups, nerves, and skeletal structures 
associated with the shell fragment wound, 
and the psychiatrist should address the 
claimed onset of panic attacks and affect 
PTSD has on occupational and social 
functioning.  A detailed rationale should 
accompany any conclusions reached.  

3.  Following this action, the RO should 
re-adjudicate the claims, and if the 
resolution is not fully favorable, an 
appropriate supplemental statement of the 
case should be issued, and the case should 
be returned to the Board for final 
adjudication.     

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
James L March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

